Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments filed on 07/13/2022.
Claims 1-7, 9-15, and 17-20 are currently pending and have been examined. 
This action is made FINAL.
The examiner would like to note that this application is now being handled by examiner Michael Heins.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, “a state determining unit, configured to determine a current state of the vehicle device…”
Claim 1, “a first communication module, configured to transmit the current state of the vehicle device…”
Claim 2, “the first communication module is further configured to receive at least one of…”
Claim 3, “a collecting unit, configured to collect operating information of the vehicle device…”
Claim 4, “the state determining unit is further configured to determine the current state of the vehicle device…”
Claim 5, “a first state sensing unit, configured to determine a current state of a winch…”
Claim 7, “a second state sensing unit, configured to determine a current state of a pedal…”
Claim 9, “an environment determining module, configured to determine a current vehicle condition…”
Claim 10, “a state determining unit, configured to determine a current state of the vehicle device…”
Claim 10, “a first communication module, configured to transmit the current state of the vehicle device…”
Claim 11, “the first communication module is further configured to receive at least one of…”
Claim 12, “a collecting unit, configured to collect operating information…”
Claim 13, “a first state sensing unit, configured to determine a current state of a winch…”
Claim 15, “a second state sensing unit, configured to determine a current state of a pedal…”
Claim 17, “an environment determining module configured to determine a current vehicle condition…”
Claim 18, “a processor is configured to… receive, generate,” etc.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20180293811 A1) in view of Salter (US 10336260 B1).
Regarding claim 1, Liu teaches,
A management apparatus for a vehicle device, comprising:
a state determining unit (the diagnosis equipment [0035]), configured to determine a current state of the vehicle device (the diagnosis equipment directly obtains the real-time vehicle data of the vehicle [0035] Examiner notes that the vehicle includes devices and systems such as an Anti-skid Brake System (ABS), a Supplemental Restraint System (SRS), an Electronic Stability Program (ESP), instrument system, air conditioning system, etc. [0048]);
a first communication module (a remote communication device is integrated in the professional diagnosis equipment [0047]), configured to transmit the current state of the vehicle device to at least one of a mobile terminal and a server (a network connection is established between the diagnosis equipment and remote server [0047]), and to receive a control instruction generated by the at least one of the mobile terminal and the server according to the current state of the vehicle device (Step S30, receiving a maintenance operation instruction sent by the remote server and sending a corresponding execution command to the vehicle to perform maintenance according to the maintenance operation instruction [0052]); and
a controller (the processor [0092]), configured to control an action-executing unit of the vehicle device according to the control instruction to drive the vehicle device to execute an action (Step S31, receiving a fault clearing instruction sent by the remote server and sending a corresponding clearing command to the vehicle according to the fault clearing instruction to clear the fault of the vehicle electronic control unit. [0057]-[0059]).
Liu does not teach wherein the controller comprises: a pedal controller, configured to determine a target state of a pedal mounted below a door of a vehicle according to the control instruction and to control one or more actions of a pedal driving device, an optical pedal display device, and an acoustic pedal alerting device according to the target state of the pedal, wherein the target state of the pedal comprises an extension state or a contraction state. However, Salter teaches on a deployable running board, comprising,
wherein the controller (With reference again to FIG. 2, a control system of the vehicle 10 includes the sensor device 50, an Audio Visual (AV) module 66, a bus 70, an air suspension module 74, and a power running board control module 78 [Col. 5 Ln. 9-12]) comprises:
a pedal controller, configured to determine a target state of a pedal mounted below a door of a vehicle according to the control instruction and to control one or more actions of a pedal driving device, an optical pedal display device, and an acoustic pedal alerting device according to the target state of the pedal (Alerts indicating that the running board 14 should not be deployed, or that the vehicle 10 should be moved, can be displayed or otherwise presented to a driver through the AV module 66. If the running board 14 can be deployed, the power running board control module 78 causes a motor to be powered to transition the running board 14 from the stowed position to the desired deployed position. The motor can also be used to transition the running board 14 from the desired deployed position back to the stowed position. The deployed position of the running board 14 relative to the vehicle 10 can be adjusted by, for example, monitoring a hall effect sensor and controlling the motor in response to the monitoring. [Col. 5 Ln. 47-59] See also 14 in Fig. 1), 
wherein the target state of the pedal comprises an extension state or a contraction state (A vehicle assembly according to an exemplary aspect of the present disclosure includes, among other things, a sensor device that detects a location of a structure outside a vehicle, and a running board moveable between a stowed position and a deployed position. The deployed position is adjusted relative to the vehicle based on the location of the structure detected by the sensor. [Col. 1 Ln. 31-37]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Liu by implementing the deployable running board taught by Salter. One of ordinary skill in the art would have been motivated to make this modification in order to make it easier for users to board a vehicle when the floor of the vehicle is relatively high above the ground (see [Col. 1 Ln. 12-17] of Salter).
Regarding claim 7, Liu teaches on the apparatus as claimed and detailed above with respect to claim 1.
Liu does not teach on a second state sensing unit, configured to determine a current state of a pedal according to at least one of an operating state and an operating current of the pedal. However, Salter teaches on a deployable running board, comprising,
a second state sensing unit, configured to determine a current state of the pedal according to at least one of an operating state and an operating current of the pedal (The motor can also be used to transition the running board 14 from the desired deployed position back to the stowed position. The deployed position of the running board 14 relative to the vehicle 10 can be adjusted by, for example, monitoring a hall effect sensor and controlling the motor in response to the monitoring. [Col. 5 Ln. 53-59]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Liu by implementing the deployable running board taught by Salter. One of ordinary skill in the art would have been motivated to make this modification in order to make it easier for users to board a vehicle when the floor of the vehicle is relatively high above the ground (see [Col. 1 Ln. 12-17] of Salter).
Regarding claim 10, Liu teaches,
A vehicle, comprising a management apparatus for a vehicle device, comprising:
a state determining unit (the diagnosis equipment [0035]), configured to determine a current state of the vehicle device according to a current operating parameter of the vehicle device (the diagnosis equipment directly obtains the real-time vehicle data of the vehicle [0035] Examiner notes that the vehicle includes devices and systems such as an Anti-skid Brake System (ABS), a Supplemental Restraint System (SRS), an Electronic Stability Program (ESP), instrument system, air conditioning system, etc. [0048]);
a first communication module (a remote communication device is integrated in the professional diagnosis equipment [0047]), configured to transmit the current state of the vehicle device to at least one of a mobile terminal and a server (a network connection is established between the diagnosis equipment and remote server [0047]), and to receive a control instruction generated by the at least one of the mobile terminal and the server according to the current state of the vehicle device (Step S30, receiving a maintenance operation instruction sent by the remote server and sending a corresponding execution command to the vehicle to perform maintenance according to the maintenance operation instruction [0052]); and
a controller (the processor [0092]), configured to control an action-executing unit of the vehicle device according to the control instruction to drive the vehicle device to execute an action (Step S31, receiving a fault clearing instruction sent by the remote server and sending a corresponding clearing command to the vehicle according to the fault clearing instruction to clear the fault of the vehicle electronic control unit. [0057]-[0059]); and
Liu does not teach on a pedal mounted below a door of the vehicle; wherein the controller comprises: a pedal controller, configured to determine a target state of according to the control instruction and to control one or more actions of a pedal driving device, an optical pedal display device, and an acoustic pedal alerting device according to the target state of the pedal, wherein the target state of the pedal comprises an extension state or a contraction state. However, Salter teaches on a deployable running board, comprising,
a pedal mounted below a door of the vehicle (14 in Fig. 1);
wherein the controller comprises (With reference again to FIG. 2, a control system of the vehicle 10 includes the sensor device 50, an Audio Visual (AV) module 66, a bus 70, an air suspension module 74, and a power running board control module 78 [Col. 5 Ln. 9-12]):
a pedal controller, configured to determine a target state of according to the control instruction and to control one or more actions of a pedal driving device, an optical pedal display device, and an acoustic pedal alerting device according to the target state of the pedal (Alerts indicating that the running board 14 should not be deployed, or that the vehicle 10 should be moved, can be displayed or otherwise presented to a driver through the AV module 66. If the running board 14 can be deployed, the power running board control module 78 causes a motor to be powered to transition the running board 14 from the stowed position to the desired deployed position. The motor can also be used to transition the running board 14 from the desired deployed position back to the stowed position. The deployed position of the running board 14 relative to the vehicle 10 can be adjusted by, for example, monitoring a hall effect sensor and controlling the motor in response to the monitoring. [Col. 5 Ln. 47-59]), wherein the target state of the pedal comprises an extension state or a contraction state (A vehicle assembly according to an exemplary aspect of the present disclosure includes, among other things, a sensor device that detects a location of a structure outside a vehicle, and a running board moveable between a stowed position and a deployed position. The deployed position is adjusted relative to the vehicle based on the location of the structure detected by the sensor. [Col. 1 Ln. 31-37]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Liu by implementing the deployable running board taught by Salter. One of ordinary skill in the art would have been motivated to make this modification in order to make it easier for users to board a vehicle when the floor of the vehicle is relatively high above the ground (see [Col. 1 Ln. 12-17] of Salter).
Regarding claim 15, Liu teaches on the apparatus as claimed and detailed above with respect to claim 10.
Liu does not teach on a second state sensing unit, configured to determine a current state of a pedal according to at least one of an operating state and an operating current of the pedal. However, Salter teaches on a deployable running board, comprising,
a second state sensing unit, configured to determine a current state of the pedal according to at least one of an operating state and an operating current of the pedal (The motor can also be used to transition the running board 14 from the desired deployed position back to the stowed position. The deployed position of the running board 14 relative to the vehicle 10 can be adjusted by, for example, monitoring a hall effect sensor and controlling the motor in response to the monitoring. [Col. 5 Ln. 53-59]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Liu by implementing the deployable running board taught by Salter. One of ordinary skill in the art would have been motivated to make this modification in order to make it easier for users to board a vehicle when the floor of the vehicle is relatively high above the ground (see [Col. 1 Ln. 12-17] of Salter).
Claims 2-4, 11-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20180293811 A1) in view of Salter (US 10336260 B1) in further view of Harvey (US 10049505 B1).
Regarding claim 2, Liu teaches,
The management apparatus according to claim 1, 
wherein the first communication module (a remote communication device is integrated in the professional diagnosis equipment [0047]) is further configured to receive at least one of fault diagnosis information, device maintenance information and device upgrade information generated by the at least one of the mobile terminal and the server (sending the real-time vehicle data to the remote server; and [0008] receiving a maintenance operation instruction sent by the remote server [0009])…
the controller is further configured to control a fault alert, device maintenance and device upgrade of the vehicle device according to the fault diagnosis information, the device maintenance information and the device upgrade information, respectively (the processor is further configured to… receive a fault clearing instruction sent by the remote server and sending a corresponding clearing command to the vehicle according to the fault clearing instruction [0093]).
Liu does not teach the fault diagnosis or maintenance information is generated according to at least one of the current state and historical data of the vehicle device. However, Harvey teaches on a computer-based method for maintaining an autonomous or self-driving vehicle, comprising,
according to at least one of the current state and historical data of the vehicle device (determining by vehicle controlling (“VC”) computer device that a maintenance operation is required for the self-driving vehicle, wherein the determination is made based upon at least one of the following: (i) receiving an error message from a component of the self-driving vehicle indicating that an error has occurred with the component [Col. 7 Ln. 24-35])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Liu by implementing maintenance determination and error messages taught by Harvey. One of ordinary skill in the art would have been motivated to make this modification in order to quickly respond to vehicle errors and seek repair/ maintenance in order to enable proper and safe operation of the vehicle (both for the user and for those around the vehicle).
Regarding claim 3, Liu teaches,
The management apparatus according to claim 1, further comprising:
a collecting unit (a vehicle diagnosis equipment [0006]), configured to collect operating information of the vehicle device (acquiring real-time vehicle data [0007]) and to transmit the operating information to the at least one of the mobile terminal and the server (sending the real-time vehicle data to the remote server [0008]) via the first communication module for generation of service information (a remote communication device is integrated in the professional diagnosis equipment [0047]), 
Liu does not teach the operating information comprises at least one of text information, picture information, audio information and video information. However, Harvey teaches on a computer-based method for maintaining an autonomous or self-driving vehicle, comprising,
wherein the operating information comprises at least one of text information, picture information, audio information and video information (For example, the self-driving vehicle controller may determine that the self-driving vehicle is due for an oil change… The self-driving vehicle controller transmits a message to the operator's client system requesting approval to perform the oil change at 10 AM on Wednesday… Though this example demonstrates the performance of automatic maintenance scheduling involving an oil change, the self-driving vehicle may perform automatic maintenance scheduling in response to any number of maintenance requirements. Such maintenance requirements may include, for example and without limitation, a re-call notification, a notification of a software and/or electronics upgrade for the self-driving vehicle, an error message that any component of the self-driving vehicle is not functioning properly, an indication that the vehicle is in need of any other periodic maintenance such as a tire rotation, and/or a notification of an expiration of a warranty on the self-driving vehicle. [Col. 6 Ln. 40- Col. 7 Ln. 8]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Liu by implementing error messages taught by Harvey. One of ordinary skill in the art would have been motivated to make this modification in order to quickly respond to vehicle errors and seek repair/ maintenance in order to enable proper and safe operation of the vehicle (both for the user and for those around the vehicle).
Regarding claim 4, Liu teaches the management apparatus as claimed and detailed above with respect to claim 1.
Liu does not teach that the state determining unit is further configured to determine the current state of the vehicle device according to a current operating parameter of the vehicle device. However, Harvey teaches on a computer-based method for maintaining an autonomous or self-driving vehicle, comprising,
wherein the state determining unit is further configured to determine the current state of the vehicle device according to a current operating parameter of the vehicle device (vehicle controller 110 may determine 505 that a maintenance operation is required based upon a predetermined threshold being reached or exceeded. For example, the predetermined threshold may be related to the number of hours that self-driving vehicle 100 has been operating, a number of miles that self-driving vehicle 100 has traveled, and/or an amount of time since a previous maintenance operation [Col. 13 Ln. 17-24] Examiner notes that “operating parameter” is a broad term and is interpreted to include information such as whether a vehicle/ device is running, how long it has been running, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Liu by implementing maintenance determination and operating time taught by Harvey. One of ordinary skill in the art would have been motivated to make this modification in order to make determinations on the need for vehicle maintenance based on quantifiable thresholds such as operating time or distance in order to enable proper and safe operation of the vehicle (both for the user and for those around the vehicle).
Regarding claim 11, Liu teaches,
The vehicle according to claim 10, 
wherein the first communication module (a remote communication device is integrated in the professional diagnosis equipment [0047]) is further configured to receive at least one of fault diagnosis information, device maintenance information and device upgrade information generated by the at least one of the mobile terminal and the server (sending the real-time vehicle data to the remote server; and [0008] receiving a maintenance operation instruction sent by the remote server [0009])…
the controller is further configured to control a fault alert, device maintenance and device upgrade of the vehicle device according to the fault diagnosis information, the device maintenance information and the device upgrade information, respectively (the processor is further configured to… receive a fault clearing instruction sent by the remote server and sending a corresponding clearing command to the vehicle according to the fault clearing instruction [0093]).
Liu does not teach the fault diagnosis or maintenance information is generated according to at least one of the current state and historical data of the vehicle device. However, Harvey teaches on a computer-based method for maintaining an autonomous or self-driving vehicle, comprising,
according to at least one of the current state and historical data of the vehicle device (determining by vehicle controlling (“VC”) computer device that a maintenance operation is required for the self-driving vehicle, wherein the determination is made based upon at least one of the following: (i) receiving an error message from a component of the self-driving vehicle indicating that an error has occurred with the component [Col. 7 Ln. 24-35])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Liu by implementing maintenance determination and error messages taught by Harvey. One of ordinary skill in the art would have been motivated to make this modification in order to quickly respond to vehicle errors and seek repair/ maintenance in order to enable proper and safe operation of the vehicle (both for the user and for those around the vehicle).
Regarding claim 12, Liu teaches,
The vehicle according to claim 10, wherein the management apparatus further comprises:
a collecting unit (a vehicle diagnosis equipment [0006]), configured to collect operating information of the vehicle device (acquiring real-time vehicle data [0007]) and to transmit the operating information to the at least one of the mobile terminal and the server (sending the real-time vehicle data to the remote server [0008]) via the first communication module for generation of service information (a remote communication device is integrated in the professional diagnosis equipment [0047]), 
Liu does not teach the operating information comprises at least one of text information, picture information, audio information and video information. However, Harvey teaches on a computer-based method for maintaining an autonomous or self-driving vehicle, comprising,
wherein the operating information comprises at least one of text information, picture information, audio information and video information (For example, the self-driving vehicle controller may determine that the self-driving vehicle is due for an oil change… The self-driving vehicle controller transmits a message to the operator's client system requesting approval to perform the oil change at 10 AM on Wednesday… Though this example demonstrates the performance of automatic maintenance scheduling involving an oil change, the self-driving vehicle may perform automatic maintenance scheduling in response to any number of maintenance requirements. Such maintenance requirements may include, for example and without limitation, a re-call notification, a notification of a software and/or electronics upgrade for the self-driving vehicle, an error message that any component of the self-driving vehicle is not functioning properly, an indication that the vehicle is in need of any other periodic maintenance such as a tire rotation, and/or a notification of an expiration of a warranty on the self-driving vehicle. [Col. 6 Ln. 40- Col. 7 Ln. 8]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Liu by implementing error messages taught by Harvey. One of ordinary skill in the art would have been motivated to make this modification in order to quickly respond to vehicle errors and seek repair/ maintenance in order to enable proper and safe operation of the vehicle (both for the user and for those around the vehicle).
Regarding claim 18, Liu teaches,
A server (a remote server [0006]), comprising:
A processor (wherein the vehicle remote diagnosis device comprising a processor [0022]); and
a memory coupled to the processor and having stored therein instructions executable by the processor (a memory, a transceiver that are connected to a same bus, wherein the memory is configured to store a program code [0022]), wherein the processor is configured to:
receive a current state of a vehicle device (sending the real-time vehicle data to the remote server [0008]) transmitted from a management apparatus of the vehicle device or from a mobile terminal (the diagnosis equipment [0006]); and
transmit the control instruction to the management apparatus of the vehicle device for… (diagnosis equipment [0006]… receiving a maintenance operation instruction sent from the remote server and sending a corresponding execution command to the vehicle according to the maintenance operation instruction to perform maintenance [0012]).
Liu does not teach on generating a control instruction according to the current state of the vehicle device. However, Harvey teaches on a computer-based method for maintaining an autonomous or self-driving vehicle, comprising,
a first processing module (receiving, via one or more processors (such as at a processor or remote server [Col. 20 Ln. 66-67]), configured to generate a control instruction according to the current state of the vehicle device (directing or otherwise causing the autonomous or semi-autonomous vehicle to drive itself to an maintenance appointment such that vehicle safety may be enhanced [Col. 21 Ln. 29-32] Examiner notes that the server tells the on board vehicle controller to take the car to a maintenance destination).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Liu by implementing error messages taught by Harvey. One of ordinary skill in the art would have been motivated to make this modification in order to quickly respond to vehicle errors and seek repair/ maintenance in order to enable proper and safe operation of the vehicle (both for the user and for those around the vehicle).
Liu does not teach determining a target state of a pedal mounted below a door of a vehicle according to the control instruction and controlling one or more actions of a pedal driving device, an optical pedal display device, and an acoustic pedal alerting device according to the target state of the pedal, wherein the target state of the pedal comprises an extension state or a contraction state. However, Salter teaches on a deployable running board, comprising,
determining a target state of a pedal mounted below a door of a vehicle according to the control instruction and controlling one or more actions of a pedal driving device, an optical pedal display device, and an acoustic pedal alerting device according to the target state of the pedal (Alerts indicating that the running board 14 should not be deployed, or that the vehicle 10 should be moved, can be displayed or otherwise presented to a driver through the AV module 66. If the running board 14 can be deployed, the power running board control module 78 causes a motor to be powered to transition the running board 14 from the stowed position to the desired deployed position. The motor can also be used to transition the running board 14 from the desired deployed position back to the stowed position. The deployed position of the running board 14 relative to the vehicle 10 can be adjusted by, for example, monitoring a hall effect sensor and controlling the motor in response to the monitoring. [Col. 5 Ln. 47-59] See also 14 in Fig. 1), wherein the target state of the pedal comprises an extension state or a contraction state (A vehicle assembly according to an exemplary aspect of the present disclosure includes, among other things, a sensor device that detects a location of a structure outside a vehicle, and a running board moveable between a stowed position and a deployed position. The deployed position is adjusted relative to the vehicle based on the location of the structure detected by the sensor. [Col. 1 Ln. 31-37]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Liu by implementing the deployable running board taught by Salter. One of ordinary skill in the art would have been motivated to make this modification in order to make it easier for users to board a vehicle when the floor of the vehicle is relatively high above the ground (see [Col. 1 Ln. 12-17] of Salter).
Regarding claim 19, Liu teaches,
The server according to claim 18, further comprising:
a second processing module, configured to generate at least one of fault diagnosis information, device maintenance information and device upgrade information (receiving a maintenance operation instruction sent by the remote server [0009] Examiner interprets maintenance operation instruction as a result of a fault diagnosis) according to at least one of the current state and historical data of the vehicle device  transmitted from at least one of the management apparatus of the vehicle device and the mobile terminal (the diagnosis equipment [0006]… sending the real-time vehicle data to the remote server; and [0008]), so as to enable the management apparatus to perform a fault alert, device maintenance and device upgrade to the vehicle device according to the fault diagnosis information, the device maintenance information and the device upgrade information, respectively (Step S30, receiving a maintenance operation instruction sent by the remote server and sending a corresponding execution command to the vehicle to perform maintenance according to the maintenance operation instruction [0052]).
Regarding claim 20, Liu teaches the server as claimed and detailed above with respect to claim 18. 
Liu does not teach on a service module, configured to generate service information according to operating information of the vehicle device transmitted from at least one of the mobile terminal and the management apparatus of the vehicle device, wherein the operating information comprises at least one of text information, picture information, audio information and video information. However, Harvey teaches on a computer-based method for maintaining an autonomous or self-driving vehicle, comprising,
a service module, configured to generate service information (generating, via the one or more processors, a message… that the autonomous or semi-autonomous vehicle functionality or technology is in need of repair or maintenance [Col. 21 Ln. 15-20]) according to operating information of the vehicle device transmitted from at least one of the mobile terminal and the management apparatus of the vehicle device (such as receiving the indication via wireless communication or data transmission from an autonomous or semi-autonomous vehicle functionality or technology manufacturer, and/or a vehicle manufacturer [Col. Ln.]), 
wherein the operating information comprises at least one of text information, picture information, audio information and video information (For example, the self-driving vehicle controller may determine that the self-driving vehicle is due for an oil change… The self-driving vehicle controller transmits a message to the operator's client system requesting approval to perform the oil change at 10 AM on Wednesday… Though this example demonstrates the performance of automatic maintenance scheduling involving an oil change, the self-driving vehicle may perform automatic maintenance scheduling in response to any number of maintenance requirements. Such maintenance requirements may include, for example and without limitation, a re-call notification, a notification of a software and/or electronics upgrade for the self-driving vehicle, an error message that any component of the self-driving vehicle is not functioning properly, an indication that the vehicle is in need of any other periodic maintenance such as a tire rotation, and/or a notification of an expiration of a warranty on the self-driving vehicle. [Col. 6 Ln. 40- Col. 7 Ln. 8]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Liu by implementing error messages taught by Harvey. One of ordinary skill in the art would have been motivated to make this modification in order to quickly respond to vehicle errors and seek repair/ maintenance in order to enable proper and safe operation of the vehicle (both for the user and for those around the vehicle).

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20180293811 A1) in view of Salter (US 10336260 B1) in further view of Mason (US 9975742 B1).
Regarding claim 5, Liu teaches on the apparatus as claimed and detailed above with respect to claim 1.
Liu does not teach on a first state sensing unit, configured to determine a current state of a winch according to at least one of an operating current, current pulling force, current speed and current temperature of the winch. However, Mason teaches on an apparatus and methods for monitoring and/or controlling electric powered winches,  comprising, 
a first state sensing unit (a current sensor 133 [Col. 7 Ln. 32-33]), configured to determine a current state of a winch according to at least one of an operating current, current pulling force, current speed and current temperature of the winch (The data sensed by the current sensor 133, i.e., the “AMP draw Input” is transmitted to an electronic control unit 114… The data may be simply displayed or analyzed, e.g., relative to data stored in a database 140DT of parameters specific to the electric winch 112 being monitored [Col. 7 Ln. 34-36 & 47-49]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Liu to include the winch system taught by Mason. Liu is directed to determining if a maintenance operation or fault is present with any component on the vehicle. Mason teaches  that a winch system being present on a vehicle is known. So, using the maintenance system of Liu with a vehicle including a winch system would have been obvious to one of ordinary skill in the art, as it would be obvious to ensure that any/all components on the vehicle are functioning properly.
Regarding claim 6, Liu teaches on the apparatus as claimed and detailed above with respect to claim 5.
Liu does not teach on a winch controller, configured to determine a target state of the winch according to the control instruction and control one or more actions of a winch driving device, an optical winch display device and an acoustic winch alerting device according to the target state of the winch. However, Mason teaches on an apparatus and methods for monitoring and/or controlling electric powered winches,  comprising,
a winch controller (the control unit 114 [Col. 7 Ln. 38-39]), configured to determine a target state of the winch according to the control instruction (signal to the controller 14, 114, which then activates the solenoid contactors supplying the winch motor with electrical power from the battery in the proper polarity to induce rotation in the selected direction [Col. 10 Ln. 22-26]) and control one or more actions of a winch driving device (the winch motor [Col. 10 Ln. 24]), an optical winch display device (which presents the data on amp draw and motor temperature as a graphical display [Col. 7 Ln. 44-45]) and an acoustic winch alerting device according to the target state of the winch (In addition to graphic displays, the sensed winch condition, may be expressed on the wireless or wired devices 26, 28, 40 via an audible signal [Col. 7 Ln. 3-5]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Liu to include the winch system taught by Mason. Liu is directed to determining if a maintenance operation or fault is present with any component on the vehicle. Mason teaches  that a winch system being present on a vehicle is known. So, using the maintenance system of Liu with a vehicle including a winch system would have been obvious to one of ordinary skill in the art, as it would be obvious to ensure that any/all components on the vehicle are functioning properly.
Regarding claim 13, Liu teaches on the apparatus as claimed and detailed above with respect to claim 10.
Liu does not teach on a first state sensing unit, configured to determine a current state of a winch according to at least one of an operating current, current pulling force, current speed and current temperature of the winch. However, Mason teaches on an apparatus and methods for monitoring and/or controlling electric powered winches,  comprising, 
a first state sensing unit (a current sensor 133 [Col. 7 Ln. 32-33]), configured to determine a current state of a winch according to at least one of an operating current, current pulling force, current speed and current temperature of the winch (The data sensed by the current sensor 133, i.e., the “AMP draw Input” is transmitted to an electronic control unit 114… The data may be simply displayed or analyzed, e.g., relative to data stored in a database 140DT of parameters specific to the electric winch 112 being monitored [Col. 7 Ln. 34-36 & 47-49]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Liu to include the winch system taught by Mason. Liu is directed to determining if a maintenance operation or fault is present with any component on the vehicle. Mason teaches  that a winch system being present on a vehicle is known. So, using the maintenance system of Liu with a vehicle including a winch system would have been obvious to one of ordinary skill in the art, as it would be obvious to ensure that any/all components on the vehicle are functioning properly.
Regarding claim 14, Liu teaches on the apparatus as claimed and detailed above with respect to claim 13.
Liu does not teach on a winch controller, configured to determine a target state of the winch according to the control instruction and control one or more actions of a winch driving device, an optical winch display device and an acoustic winch alerting device according to the target state of the winch. However, Mason teaches on an apparatus and methods for monitoring and/or controlling electric powered winches,  comprising,
a winch controller (the control unit 114 [Col. 7 Ln. 38-39]), configured to determine a target state of the winch according to the control instruction (signal to the controller 14, 114, which then activates the solenoid contactors supplying the winch motor with electrical power from the battery in the proper polarity to induce rotation in the selected direction [Col. 10 Ln. 22-26]) and control one or more actions of a winch driving device (the winch motor [Col. 10 Ln. 24]), an optical winch display device (which presents the data on amp draw and motor temperature as a graphical display [Col. 7 Ln. 44-45]) and an acoustic winch alerting device according to the target state of the winch (In addition to graphic displays, the sensed winch condition, may be expressed on the wireless or wired devices 26, 28, 40 via an audible signal [Col. 7 Ln. 3-5]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Liu to include the winch system taught by Mason. Liu is directed to determining if a maintenance operation or fault is present with any component on the vehicle. Mason teaches  that a winch system being present on a vehicle is known. So, using the maintenance system of Liu with a vehicle including a winch system would have been obvious to one of ordinary skill in the art, as it would be obvious to ensure that any/all components on the vehicle are functioning properly.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20180293811 A1) in view of Tellis (US 20150094898 A1).
Regarding claim 9, Liu teaches the management apparatus as claimed and detailed above with respect to claim 1.
Liu does not teach on an environment determining module, configured to determine a current vehicle condition, wherein the controller is further configured to instruct the action-executing unit of the vehicle device not to respond to the control instruction when the current vehicle condition does not meet a preset condition. However, Tellis teaches on a processing device configured to monitor a vehicle condition, comprising,
an environment determining module, configured to determine a current vehicle condition (the processing device 135 may be configured to monitor a vehicle condition [0013]), 
wherein the controller is further configured to instruct the action-executing unit of the vehicle device not to respond to the control instruction when the current vehicle condition does not meet a preset condition (the processing device 135 may be configured to compare any number of monitored vehicle conditions to one or more parameters defined by a maintenance schedule. The parameters may define, based on mileage or time, when certain vehicle subsystems 145 or the vehicle 140 as a whole are due for inspection by a certified technician. Using the vehicle condition, the processing device 135 may determine that inspection is required for at least one vehicle subsystem 145. Moreover, the processing device 135 may prevent the vehicle 140 from entering the autonomous mode until the inspection occurs… the processing device 135 may be configured to disable the autonomous mode when the vehicle condition exceeds the parameter and until the vehicle condition is corrected… or reset [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Liu by implementing vehicle condition monitoring and autonomous disablement taught by Tellis. One of ordinary skill in the art would have been motivated to make this modification in order to make sure a vehicle or vehicle device do not take actions in a situation where the vehicle is not fully functioning or in a safe location.
Regarding claim 17, Liu teaches the vehicle as claimed and detailed above with respect to claim 10.
Liu does not teach on an environment determining module, configured to determine a current vehicle condition, wherein the controller is further configured to instruct the action-executing unit of the vehicle device not to respond to the control instruction when the current vehicle condition does not meet a preset condition. However, Tellis teaches on a processing device configured to monitor a vehicle condition, comprising,
an environment determining module, configured to determine a current vehicle condition (the processing device 135 may be configured to monitor a vehicle condition [0013]), 
wherein the controller is further configured to instruct the action-executing unit of the vehicle device not to respond to the control instruction when the current vehicle condition does not meet a preset condition (the processing device 135 may be configured to compare any number of monitored vehicle conditions to one or more parameters defined by a maintenance schedule. The parameters may define, based on mileage or time, when certain vehicle subsystems 145 or the vehicle 140 as a whole are due for inspection by a certified technician. Using the vehicle condition, the processing device 135 may determine that inspection is required for at least one vehicle subsystem 145. Moreover, the processing device 135 may prevent the vehicle 140 from entering the autonomous mode until the inspection occurs… the processing device 135 may be configured to disable the autonomous mode when the vehicle condition exceeds the parameter and until the vehicle condition is corrected… or reset [0013]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Liu by implementing vehicle condition monitoring and autonomous disablement taught by Tellis. One of ordinary skill in the art would have been motivated to make this modification in order to make sure a vehicle or vehicle device do not take actions in a situation where the vehicle is not fully functioning or in a safe location.
Response to Arguments
Applicant's arguments filed 07/13/2020 have been fully considered but they are not persuasive. Examiner still reads on the claims cited above as invoking a 112f interpretation; examiner clarifies that this is simply an interpretation and not a rejection, so it does not affect the allowability of the overall patent application
Applicant’s arguments with respect to the 102 and 103 rejections of claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 2-5, filed 07/13/2022, with respect to claims 18-20 have been fully considered and are persuasive.  The 101 rejection of claims 18-20 has been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael E. Heins whose telephone number is (571)272-2440. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL E. HEINS/Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666